UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-8109


DAMON EMANUEL ELLIOTT,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:12-cv-03350-PJM)


Submitted:   February 21, 2013             Decided:   February 26, 2013


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Damon Emanuel Elliott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Damon   Emanuel    Elliott   appeals   the   district   court’s

order denying his petition for a writ of mandamus pursuant to 28

U.S.C. § 1361 (2006).       We have reviewed the record and find no

reversible error.   Accordingly, while we grant Elliott leave to

proceed in forma pauperis on appeal, we affirm for the reasons

stated by the district court.          Elliott v. United States, No.

8:12-cv-03350-PJM (D. Md. Nov. 30, 2012).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                   2